 
THIS CONVERTIBLE PROMISSORY NOTE (“NOTE”) HAS NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
APPLICABLE STATE LAW, AND MAY NOT BE SOLD, OFFERED FOR SALE, DISTRIBUTED,
ASSIGNED, OFFERED, PLEDGED OR OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE, OR FOREIGN
SECURITIES LAWS COVERING ANY SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION.
 
CONVERTIBLE PROMISSORY NOTE
 
$575,000.00
December 30, 2011
 
Rochester, New York

 
FOR VALUE RECEIVED, DOCUMENT SECURITY SYSTEMS, INC. (“Document Security Systems”
or the “Borrower”) promises to pay to Mayer Laufer (the “Lender”), or to his
order, the principal sum of $575,000 (the “Principal Amount”), of which up to
$575,000 can be paid by the “Optional Conversion” (as hereinafter defined) of
such amount into up to 260,180 shares of “Common Stock” (as hereinafter
defined), provided all of the conditions precedent contained in paragraph 3 of
this Note have been satisfied, together with interest in arrears on the unpaid
principal balance from time to time outstanding from the date hereof until the
entire Principal Amount due hereunder is paid in full at the rate(s) provided
below.
 
1.           Maturity. The aggregate outstanding Principal Amount, together with
all accrued interest thereon and expenses incurred by the Lender in connection
herewith (cumulatively, the “Outstanding Amount”), shall be due and payable in
full on the earliest to occur of (the earliest of such events being the
“Maturity Date”): (i) December 29, 2013 (the “Scheduled Maturity Date”) and (ii)
the acceleration of this Note upon the occurrence of an Event of Default.
 
2.           Interest. Interest shall accrue on the then outstanding balance of
the Principal Amount at a fixed interest rate per annum equal to 10%. Accrued
interest shall be payable in cash in arrears on the last day of each calendar
quarter commencing on March 31, 2012, until the Principal Amount is paid in
full. If at any time the outstanding Principal Amount shall be paid in full,
then all accrued interest shall be payable at the time of such principal
payment.


3.           Conversion.
 
3.1.         Optional Conversion. At anytime during the term of this Note, and
provided all of the conditions precedent contained in paragraph 3 of this Note
have been satisfied, up to $575,000 (“Maximum Conversion Amount”) of the
outstanding balance of the Principal Amount may, at the sole option of the
Lender, be converted, in whole or in part, into fully paid and non-assessable
shares of Document Security Systems’ common stock, par value $0.02 per share
(the “Common Stock”), at a conversion price equal to $2.21 per share (the
“Conversion Price”), subject to adjustment as set forth herein (“Optional
Conversion”), and subject to NYSE Amex additional listing approval.
 
3.2.         Mechanics of Conversion. The Lender shall notify the Borrower in
writing of his  election to convert all or part of the Maximum Conversion Amount
(“Conversion Amount”) in accordance with Section 3.1 (“Conversion
Notice”).   Such conversion shall only become effective after all of the
following conditions have been satisfied:
 
a.           Borrower receives the Conversion Notice;
 
b.           Borrower receives all necessary consents and approvals for such
conversion, including but not limited to those consents and approvals required
under any State and Federal securities laws (collectively “Approvals”), which
Approvals Borrower will make a good faith effort to obtain after receipt of the
Conversion Notice;
 
 
 

--------------------------------------------------------------------------------

 
 
c.           Lender executes any and all documents required in connection with
such Approvals and the conversion;
 
d.           Borrower  issues and delivers to Lender a certificate or
certificates for the number of shares of Common Stock, if any, to which Lender
shall be entitled as provided herein (“Certificates”): and
 
e.           Lender provides Borrower with written confirmation that the
outstanding balance of the Principal Amount has been reduced by the Conversion
Amount (“Reduction Certificate”).   Upon the occurrence of the events set forth
in subsections a,b,c, and d above, and this subsection e , Borrower shall
deliver to the Lender a Restated Note (“Restated Note”) evidencing the remaining
outstanding  balance of the Principal Amount, if any, which Restated Note shall
in all other respects be identical with this Note, except that the Maximum
Principal Amount shall be reduced by the Conversion Amount.
 
3.3.         Fractional Shares. No fractional shares of Common Stock shall be
issued upon the completion of the Optional Conversion. In lieu of any fractional
shares to which the holder would otherwise be entitled, the Borrower may either,
at Borrower's option, pay cash equal to such fraction multiplied by the
Conversion Price or have such amount continue to be included as part of the
outstanding Principal Amount.
 
3.4.         Subdivision or Combination of Common Stock. If Document Security
Systems at any time subdivides (by any stock split, stock dividend,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced, and if Document Security
Systems at any time combines (by reverse stock split, recapitalization or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares, the Conversion Price in effect immediately prior to such combination
will be proportionately increased.
 
3.5.         Merger, Consolidation or Sale of Assets. If there shall be a merger
or consolidation of Document Security Systems with or into another corporation
(other than a merger or reorganization involving only a change in the state of
incorporation of Document Security Systems), or the sale of all or substantially
all of Document Security Systems’ capital stock or assets to any other person,
then as a part of such transaction, and provided all of the conditions precedent
to the issuance of the Certificates have been satisfied,  provision shall be
made so that the Lender shall thereafter be entitled to receive the number of
shares of stock or other securities or property of Document Security Systems or
of the successor corporation resulting from the merger, consolidation or sale,
to which the Lender would have been entitled if the Lender had exercised the
Optional Conversion immediately prior thereto.


3.6.         Notice of Adjustment to Conversion Price. Upon any adjustment or
other change relating to the Conversion Price or the securities issuable upon
the conversion pursuant to the Optional Conversion, then, and in each such case,
the Lender shall give written notice thereof, which notice shall state the
Conversion Price resulting from such adjustment and the increase or decrease in
the number or other denominations of securities issuable at such price upon
completion of the Optional Conversion setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.
 
3.7.         Reservation of Shares. Document Security Systems covenants that it
will at all times until this Note is paid or converted, as applicable under the
terms hereof reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of issue upon  completion of any Optional
Conversion, such number of shares of Common Stock as shall then be issuable upon
the completion of the Optional Conversion.
 
3.8.         No Stockholder Rights.  Nothing contained in this Note shall be
construed as conferring upon Lender or any other person the right to vote or to
consent or to receive notice as a stockholder in respect of meetings of
stockholders for the election of directors of Document Security Systems or any
other matters or any other rights whatsoever as a stockholder of Document
Security Systems and no dividends or interest shall be payable or accrued in
respect of this Note or the interest represented herein or the shares obtainable
hereunder until, and only to the extent that the Optional Conversion has been
exercised and the Certificates have been issued.
 
 
 

--------------------------------------------------------------------------------

 
 
3.9          The Optional Conversion shall automatically terminate and become
null and void upon the occurrence of any of the following events:
 
a.           Payment in full of the Principal Amount and any other sums due
hereunder; or
 
b.           Assignment of this Note or Lender's rights under this Note by
Lender; or
 
c.           After exercising commercially reasonable and good faith efforts,
Borrower fails to obtain the Approvals within 180 days of Borrower's receipt of
the Conversion Notice; or
 
d.           Lender's exercise of the Optional Conversion and completion of the
conversion up to the Maximum Conversion Amount.

 
4.           Optional Borrower Redemption. At any time Borrower shall have the
right to redeem or prepay all or any portion of the then outstanding Principal
Amount of this Note without premium.


5.           Usury.  All agreements between the Borrower and the Lender are
hereby expressly limited so that in no contingency or event whatsoever, whether
by reason of acceleration of maturity of the indebtedness evidenced hereby or
otherwise, shall the amount paid or agreed to be paid to the Lender for the use,
forbearance, or detention of the indebtedness evidenced hereby exceed the
maximum permissible amount under applicable law. If, from any circumstance
whatsoever, fulfillment of any provision hereof at the time performance of such
provision shall be due shall involve transcending the limit of validity
prescribed by law, the obligation to be fulfilled shall automatically be reduced
to the limit of such validity, and if from any circumstances the Lender should
ever receive as interest an amount which would exceed the highest lawful rate,
such amount which would be excessive interest shall be applied to the reduction
of the principal balance evidenced hereby and not to the payment of interest,
and, if the Principal Amount of this Note has been paid in full, shall be
refunded to the Borrower.
 
6.           Late Charge.  If an interest payment is not received within ten
days of its due date, Borrower shall pay a late charge equal to two percent (2%)
of the delinquent amount; any excess collected by mistake shall be refunded on
request, and each such late charge shall be separately charged and collected by
the Lender.  Payments may be applied in any order in the sole discretion of the
Lender but prior to demand, shall be applied first to past due interest,
expenses and late charges, then to scheduled principal payments, if any, which
are past due, then to current interest, expenses and late charges, and last to
remaining principal.


7.           Collateral/Subordination. Upon the use of proceeds from this Note
for the payment in full of the Promissory Note between Lender and Borrower dated
November 24, 2009, this Note shall be secured by all of the assets (which assets
shall exclude any assets leased pursuant to any “Leases” as hereinafter defined)
of Borrower’s wholly-owned subsidiary, Secuprint Inc., subject to certain
default provisions pursuant to equipment leases by Secuprint Inc. with Baum
Capital (“Leases”)  naming Secuprint Inc. as lessee  and Baum as lessor
(“Baum”), and further subject to any security interests Baum has in any such
assets pursuant to the Leases.  The Leases provide, among other things, Baum
with the right of recovery for rents due under the Leases in excess of equipment
value in the event of default.


The indebtedness evidenced by this Note is hereby expressly subordinated in
right of payment in full of all of Borrower's obligations to Baum with respect
to the Leases.


 
 

--------------------------------------------------------------------------------

 


8.           Replacement of Note. If this Note is mutilated, lost, stolen or
destroyed, the Borrower shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Note, a new Note, but only upon receipt of evidence reasonably
satisfactory to the Borrower of such loss, theft or destruction and customary
and reasonable bond or indemnity, if requested.


9.           Events of Default.  The following constitute an event of default
(“Event of Default”):


a.           Borrower fails to pay any of its material liabilities, obligations,
and indebtedness to Lender of any and every kind and nature, whether heretofore,
now or hereafter owing, arising, due or payable and howsoever evidenced,
created, incurred, acquired, or owing, whether primary, secondary, direct,
contingent, fixed or otherwise whether arising under or in accordance with the
transaction documents or otherwise when due and said failure continues for a
period of ten (10) days after Borrower's receipt of receipt of written notice
from Lender;


b.           Borrower fails or neglects to perform, keep or observe any of the
covenants, conditions or agreements contained in this Note and such failure or
neglect continues after Lender provided Borrower with thirty (30) days written
notice thereof;


c.           Any warranty or representation now or hereafter made by the
Borrower in connection with this Note is untrue or incorrect in any material
respect, or any schedule, certificate, statement, report, financial data,
notice, or writing furnished at any time by the Borrower to the Lender is untrue
or incorrect in any material respect, on the date as of which the facts set
forth therein are stated or certified;


d.           A proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt or receivership law or statute is filed
against Borrower which is not dismissed within sixty (60) days of its filing, or
a proceeding under any bankruptcy, reorganization, arrangement of debt,
insolvency, readjustment of debt or receivership law or statute is filed by
Borrower or the Borrower makes an assignment for the benefit of creditors or
Borrower takes any corporate action to authorize any of the foregoing;


e.           Borrower voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated; or
 
f.           Borrower becomes insolvent or fails generally to pay its debts as
they become due, and said failure continues for a period of thirty (30) days
after written notice of same from the Lender to the Borrower.


10.           Miscellaneous.


a.           Authority and Enforceability; Etc. The Borrower hereby represents
and warrants to the Lender that:


i.           it has full power and authority and has taken or shall take all
required corporate and other action necessary to permit it to execute, deliver,
and perform all of its obligations contained in this Note and any other
documents or instruments delivered in connection herewith, and to borrow
hereunder, and such actions to the best of its knowledge will not violate any
provision of law applicable to, or the organizational documents of, the
Borrower, or result in the breach of or constitute a default under any material
agreement or instrument to which the Borrower is a party or by which it is
bound, which default has not been waived in writing on or prior to the date
hereof;


ii.          this Note has been duly authorized and validly executed by and is
the valid and binding obligation of the Borrower enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other laws affecting creditors’ rights and remedies
generally, and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);
 
 
 

--------------------------------------------------------------------------------

 
 
iii.         except as otherwise provided herein, neither the execution and
delivery by the Borrower of this Note, nor the performance by the Borrower of
its obligations hereunder, requires the consent, approval or authorization of
any person or governmental authority, which consent, approval, or authorization
has not been obtained; and
 
b.           Notices. All notices to any party required or permitted hereunder
shall be in writing and shall be sent to the address or facsimile number set
forth for such party as follows:



 
i. 
If to the Lender:

 
Mayer Laufer
1402 59th Street
Brooklyn, New York 11219



 
ii. 
If to Borrower:



Document Security Systems, Inc.
28 East Main Street, Suite 1525
Rochester, NY 14614
Attention: Chief Financial Officer 


Any such notice shall be deemed effectively given (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(iii) three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one day after deposit with a
recognized national overnight courier, specifying next day delivery, or two days
after deposit with a recognized international overnight courier, specifying two
day delivery, in each case with written verification of receipt.


c.           Waiver. No failure to exercise, and no delay in exercising, on the
part of the Lender, any right, power, or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.
 
d.           Amendments. Any term, covenant, or condition of this Note may be
amended or waived only by written consent of the Borrower and the Lender.
 
e.           Expenses. Any reasonable expense incurred by the Lender (including,
without limitation, reasonable attorneys’ fees and disbursements) in connection
with the administration, or enforcement of this Note and any other document
executed by the Borrower in connection with the obligations of Borrower
hereunder or any amendment hereto or thereto, or the exercise of any right or
remedy upon the occurrence of an Event of Default, including, without
limitation, the recording and filing fees to perfect related  liens granted
hereunder  and the costs of collection and reasonable attorneys’ fees and
expenses, shall be paid by the Borrower within 15 days of receiving written
notice thereof from the Lender. Any such expense incurred by the Lender and not
timely paid by the Borrower shall be added to the other obligations hereunder
and shall earn interest at the same rate per annum as the principal hereunder.
 
f.           Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to any
conflict or choice of laws principles.  Any litigation involving this Note shall
be brought in the County of Monroe and State of New York.
 
 
 

--------------------------------------------------------------------------------

 
 
g.           Transfer; Successors and Assigns. The terms and conditions of this
Note shall inure to the benefit of and be binding upon the respective successors
and assigns of the parties. This Note and the rights, privileges and obligations
of Lender hereunder, shall not be assigned, sold or transferred by  Lender, in
part or in full without the prior written consent of the Borrower, provided that
the Lender may assign or transfer any of its rights, privileges, or obligations
set forth in, arising under, or created by this Agreement to any entity
controlled by, controlling or under common control with the Lender. The Borrower
may not assign this Note without prior written consent of the Lender, provided
that the Borrower may assign this Note to any successor of all or substantially
all of its assets or business, or any entity surviving the merger, combination
or consolidation with the Borrower.  Notwithstanding the above, under no
circumstances shall the Optional Conversion or the rights, privileges and
obligations of Lender pursuant thereto be assigned by Lender.
 
h.           Entire Agreement. This Note and any other agreement or instrument
entered into in connection herewith contains the entire agreement of the
Borrower and the Lender with respect to the subject matter hereof.


i.           Confidentiality. In addition to separate confidentiality agreement,
if any, the Lender will at all times keep confidential and not divulge, use or
make accessible to anyone the terms and conditions of this Note and the
transactions described herein, and any non-public material information
concerning or relating to the business or financial affairs of the Borrower to
which such party has been or will become privy relating to this Agreement,
except to its employees and advisors in such capacity, as required to perform
its obligations hereunder, if required by law or rules of a stock exchange on
which its or its parent’s securities are listed, or with the prior written
consent of the Borrower.


11.           Lender represents and warrants to Borrower that upon the date
hereof and upon completion of the Optional Conversion, Lender is an Accredited
Investor within the meaning of Regulation D under the Securities Act of 1933.


[The remainder of this page intentionally left blank.]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Note to be executed by their
duly authorized representatives as of the day and year first above written.
  
DOCUMENT SECURITY SYSTEMS, INC.
 
By:  
/s/ Patrick White
 
Name: Patrick White
Title: Chief Executive Officer



SECUPRINT INC.
 
By:
/s/ Philip Jones
 
Name: Philip Jones
 
Title: Secretary
     
/s/ Mayer Laufer
 
Lender
 
Name: Mayer Laufer



 
 

--------------------------------------------------------------------------------

 